Citation Nr: 1125443	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  His service awards included the Purple Heart and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Togus Department of Veterans' Affairs (VA) Regional Office (RO) located in Augusta, Maine.  The case has since been transferred to the Detroit, Michigan VARO.

The Appellant failed to appear at a scheduled Travel Board hearing in July 2008 and the record is absent of any request for a postponement, motion for a new hearing, or showing of good cause.  As such the hearing request will be processed as if it had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  The case was subsequently forwarded to the Board.

This case was previously remanded by the Board in May 2009 for further development. 


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2004, and the Certificate of Death indicates that the immediate cause of the Veteran's death was a rupture of the myocardium due to coronary artery disease with hypertension being a significant factor contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, he had not established entitlement to service connection for any disabilities.

3.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to the initial adjudication of the Appellant's claim for service connection for cause of death in the August 2005 rating decision, she was provided notice of the VCAA in April 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

While the VCAA letter did not provide adequate notice pursuant to Hupp, with respect to a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, the evidence of record reflects that the Veteran was not service-connected for any conditions at the time of his death and the Appellant was provided notice of what is generally necessary to substantiate her claim for DIC, including an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Board notes that the Appellant had actual knowledge of the requirements necessary to substantiate her claim for service connection for cause of the Veteran's death.  In this regard, the Board notes that the Appellant's contentions include the argument that the Veteran developed post traumatic stress disorder (PTSD) from his active service, which contributed to his coronary artery disease and hypertension, the underlying causes of his death, and provided several treatise articles regarding the relationship of PTSD to hypertension as well as a private physician's opinion that the Veteran's death may have in part been related to PTSD.  

Thereafter, the Appellant received additional notice in December 2006 and June 2010, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in December 2006 with subsequent re-adjudication in a June 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, Vet Center records, private medical records, the Veteran's death certificate, a VA opinion and statements from the Appellant and her  representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  

The Appellant claims that the VA examiner's conclusions were incorrect in stating that the Veteran's smoking, diet, increased body mass index, sedentary activities and occupational stressors were likely significant in the underlying development of hypertension and/or coronary artery disease, noting that the Veteran did not lead a sedentary lifestyle and was physically fit.  She requested that another medical examiner review the claims file.  The Board finds, however, that this VA opinion was adequate as the examiner's conclusions were based upon a review of the entire claims file, including the Veteran's death certificate, service records, Vet Center records and private medical records.  Moreover, with respect to the examiner's conclusions, he explained that the contributory role of smoking and other risk factors, such as diet, elevated body mass index, sedentary activity, and occupational stressors independent of PTSD were likely significant in underlying the development of hypertension and/or coronary artery disease rather than the Veteran's PTSD.  In making this conclusion it is clear the examiner specified the Veteran's smoking history as a significant underlying cause and then cited other examples of potential risk factors.  The Veteran's smoking history was, in fact, noted by the examiner in his opinion and the private medical records associated with the claims file demonstrate the Veteran had a history of smoking cigarettes for a period of years prior to his death.  Therefore, the examiner has indeed considered "all procurable and assembled data," by reviewing all records that might reasonably illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, a new VA opinion for the issue on appeal is not necessary.  Id. at 391.  Accordingy, under these circumstances, VA has undertaken reasonable efforts to assist the Appellant in develoing her claim.  38 U.S.C.A. § 5103A(a) (West 2002).

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Appellant and her representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's death certificate indicates that he died on December [redacted], 2004, and that the immediate cause of the Veteran's death was a rupture of the myocardium due to coronary artery disease with hypertension being a significant factor contributing to death but not resulting in the underlying cause.

At the time of the Veteran's death, he had not established entitlement to service connection for any disabilities.

The Appellant and her representative contend that PTSD aggravated the Veteran's hypertension and thereby contributed to the Veteran's death.  The Appellant also claims that as the Veteran was involved in combat in Vietnam his PTSD is linked to his active service.  The Appellant's representative also argued that several studies and articles indicate that PTSD can result in increased anxiety which can elevate blood pressure and noted that the Federal Register acknowledged a relationship between psychological stress and heart disease and stroke.  

Service treatment reports reflect that, upon entry into active service, the Veteran did not report any history of heart conditions, including high blood pressure, or psychiatric conditions.  The entrance examination revealed a normal clinical evaluation of the heart, vascular system, and psychiatric system and no findings of high blood pressure.  Likewise, the separation examination revealed a normal clinical evaluation of the heart, vascular system, and psychiatric system and no findings of high blood pressure.  

Service personnel records reveal that the Veteran served in the Republic of Vietnam from June 1968 to July 1969.  His DD form 214 reflects that his military occupational specialty (MOS) was that of a rifleman, otherwise known as a proof director of small arms in civilian occupations, and the Veteran's awards included the Purple Heart and the Combat Action Ribbon which are reflective of combat participation.

Private medical records from May 1989 to November 2004 reflect the Veteran was diagnosed with labile hypertension in May 1989.  An April 1992 private medical report reflects initial diagnoses for both chronic and acute pulmonary-heart disease.  The Veteran was diagnosed with borderline hypertension in June 1992.  In September 1993, he was diagnosed with hypertension for which he received continual treatment thereafter.  He was also subsequently treated for and diagnosed with coronary artery disease and depression.  

Treatment records from the Albany Vet Center from October 1994 to March 1995 reflect that in November 1994, the Veteran related his outbursts to experiences he had in Vietnam and in December 1994, it was noted that he displayed PTSD symptomatology.  

In a March 2005 letter, the Veteran's private physician reported that he treated the Veteran from 1988 until his death in December 2004.  The private physician stated that, during this time, he treated the Veteran for high blood pressure and anxiety attacks and he started on medication for hypertension in September 1993.  The private physician noted that he was also aware that the Veteran was being treated for PTSD and that he started the Veteran on medication in December 1996 for his anxiety.  Finally, the private physician concluded that the Veteran's death was most certainly the result of his coronary artery disease, hypertension and, in part, may have been related to his PTSD.  

In an August 2009 VA medical opinion, a VA examiner noted that he reviewed the claims file.  He concluded that, based upon a review of the Veteran's DD form 214, notation and therapy records, his prescription for Paxil in 1996 and his claim of PTSD, it was at least as likely as not that the Veteran would have received a diagnosis of PTSD on a compensation and pension examination if a specific stressor had been described.  The examiner further noted, however, that it appeared, based on the receipt of a Combat Action Ribbon and the Purple Heart, that a presumptive diagnosis of PTSD could be made.  As to the contention that the Veteran's hypertension and cardiovascular disease were secondary to the existence of PTSD, the examiner opined the hypertension and cardiovascular disease were not at least as likely as not linked to the presumed diagnosis of PTSD and thus, PTSD was not directly linked to the Veteran's cause of death.  The examiner explained that the treatise information provided within the claims file was reviewed, and, although stress could temporarily elevate blood pressure and affect heart rate, the literature to date did not conclusively support a firm causal connection between PTSD and hypertension and/or coronary artery disease.  In addition, the examiner found that the contributory role of smoking and other risk factors, such as diet, elevated body mass index, sedentary activity, and occupational stressors independent of PTSD were likely significant in underlying the development of hypertension and/or coronary artery disease.  Finally, the examiner concluded that the presumed cause of the Veteran's mortality, his hypertension and cardiovascular disease, were not at least as likely as not linked to the presumed diagnosis of PTSD, and it was not at least as likely as not that the Veteran's PTSD contributed to his death.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering both the March 2005 private physician's conclusion and the August 2009 VA examiner's opinion, the Board notes that the August 2009 VA physician's opinion was predicated upon a review of the claims file, including the death certificate, service records, private medical records, Vet Center records, treatise information, and the March 2005 opinion furnished by the private physician.  The VA examiner also provided an extensive rationale to support his findings, including citing relevant findings from the Veteran's service records, subsequent private medical records, and the treatise information cited to by the Appellant and her representative.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the opinion provided by the private physician in March 2005 which merely indicated that Veteran's death may have, in part, been related to his PTSD, without providing any rationale for his conclusions.  Finally, the objective medical evidence of record demonstrates that hypertension and coronary artery disease were not shown in service or for many years thereafter, the Veteran was not treated for heart conditions resulting from any psychiatric disorder or symptoms at any time, and no medical professional has related the Veteran's heart conditions to PTSD, including the private physician in the March 2005 opinion, thereby further supporting the August 2009 VA examiner's opinion.  Therefore, the Board affords no probative weight to the March 2005 private physician's conclusion and affords greater probative weight to the August 2009 VA examiner's opinion.

After a careful review of the record, the Board finds a preponderance of the evidence to be against the Appellant's claim of service connection for the cause of the Veteran's death.  In this regard, the Board finds that while the Veteran's certificate of death reveals the immediate cause of the Veteran's death was a rupture of the myocardium due to coronary artery disease with hypertension being a significant factor contributing to death but not resulting in the underlying cause, the satisfactory lay and medical evidence of record does not show that the Veteran's hypertension or coronary artery disease were related to the Veteran's active service or that PTSD contributed substantially or materially to cause the Veteran's death.  

Service treatment reports were absent of any findings of heart conditions or high blood pressure upon the Veteran's entrance into or discharge from active service.  Moreover, the post-service medical records do not indicate treatment for signs or symptoms of hypertension until May 1989, approximately 19 years after the Veteran's separation from active service and chronic and acute pulmonary-heart disease was initially noted in April 1992, approximately 22 years after the Veteran's separation from active service.  The Board also notes that the March 2005 opinion of the Veteran's private physician, as discussed above, has been afforded no probative weight in this claim.  Finally, while the August 2009 VA examiner found that it was at least as likely as not that the Veteran would have received a diagnosis of PTSD, he opined that the presumed cause of the Veteran's mortality, his hypertension and cardiovascular disease, was not at least as likely as not linked to the presumed diagnosis of PTSD, and it was not at least as likely as not that the Veteran's PTSD contributed to his death.  

While the Board acknowledges the Appellant's contentions that PTSD aggravated the Veteran's hypertension and thereby contributed to the Veteran's death, these contentions include medical determinations of the etiology of the Veteran's PTSD and causation of his death, which she is not competent to make.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board does not find these arguments to be competent evidence and affords them no probative value.  

With respect to the treatise information referred to by the Appellant as indicating a relationship between hypertension and PTSD the Board points to the August 2009 VA examiner's opinion which found that, although stress could temporarily elevate blood pressure and affect heart rate, the literature to date did not conclusively support a firm causal connection between PTSD and hypertension and/or coronary artery disease

As the Board has afforded more weight to the August 2009 VA physician's opinion, the evidence does not demonstrate that any disease or injury of service origin contributed substantially or materially to cause the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for cause of the Veteran's death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


